NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KARIM CHRISTIAN KAMAL,                          No. 20-55065

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01986-RGK-
                                                DFM
 v.

JOSEPH A. FARROW, Individual capacity;          MEMORANDUM*
et al.,

                Defendants-Appellees,

and

DONNA FIELDS GOLDSTEIN, Individual
capacity; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Karim Christian Kamal appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 and Racketeer Influenced and Corrupt

Organizations Act (“RICO”) action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Kamal’s action because Kamal failed

to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

Eclectic Props. E, LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir.

2014) (stating the elements of a RICO claim); Trevino v. Gates, 99 F.3d 911, 918

(9th Cir. 1996) (“Liability for improper custom may not be predicated on isolated

or sporadic incidents; it must be founded upon practices of sufficient duration,

frequency and consistency that the conduct has become a traditional method of

carrying out policy.”); Maynard v. City of San Jose, 37 F.3d 1396, 1404 (9th Cir.

1994) (“Intentional discrimination means that a defendant acted at least in part

because of a plaintiff’s protected status.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      20-55065